Name: Commission Regulation (EEC) No 1742/85 of 26 June 1985 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/14 Official Journal of the European Communities 27. 6. 85 COMMISSION REGULATION (EEC) No 1742/85 of 26 June 1985 fixing the import levies on rice and broken rice these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 576/85 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), and in particular Article 11 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 576/85 (3), as last amended by Regulation (EEC) No 1664/85 (4); Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 Is), as last amended by Regulation (EEC) No 855/84 ( «),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 27 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25 . 6 . 1976, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 13 . (3) OJ No L 67, 7. 3 . 1985, p. 5 . (4) OJ No L 160, 20 . 6 . 1985, p. 13 . 0 OJ No L 106, 12. 5 . 1971 , p. 1 . M OJ No L 90, 1 . 4 . 1984, p. 1 . 27. 6 . 85 Official Journal of the European Communities No L 167/ 15 ANNEX to the Commission Regulation of 26 June 1985 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Thirdcountries (3) ACP or OCT (1)(2)(3) ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 263,44 128,12 2. Long grain 263,89 128,34 b) Husked rice : 1 . Round grain 329,30 161,05 2. Long grain 329,86 161,33 II . Semi-milled or: wholly milled rice : \ a) Semi-milled rice : 1 . Round grain 357,19 166,67 2. Long grain 550,69 263,46 b) Wholly milled rice : 1 . Round grain 380,41 177,85 2. Long grain 590,34 ' 282,82 III . Broken rice 78,37 36,18 (') Subject to the application of the provisions of Articles 10 and 11 of Regulation (EEC) No 486/85 and of Regulation No 551 /85. (2) In accordance with Regulation (EEC) No 486/85, the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories '. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76.